DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 10/19/2021  have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hart et al. [US Patent Application Publication 2006/0043975 A1; hereinafter “Hart”].
Regarding claim 1, Hart teaches a system for determining a cause of a defect of a battery, the system comprising: 
an impedance measurement unit configured to measure an impedance value of a battery while sequentially applying AC current signals of respective frequencies to the battery (applying sinusoidal voltage to a thermal battery, measuring the impedance – 0048); 
a controller configured to determine (identification of “in family” versus “out of family”) a cause of a defect on the basis of the impedance value measured (known to have no defects - 0047); and 
a table (database or table - 0053) in which each of impedance value ranges is associated with respective causes of defects (known good groups, out of specification groups - 0049), 
wherein the controller determines a cause of a defect of the battery by comparing the measured impedance value and each of the impedance value ranges (comparing the measured results  … determining … reporting “in family” “out of family” - 0053).

Regarding claim 2, Hart teaches the measured impedance value is an impedance value Rp measured when a low frequency (0.1 to 1.5 Hz) AC current signal is applied (adjusted upward or  downward - 0028).

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner' s statement of reasons for allowance:
Claim 3 is objected to because the closest prior art, Hart et al. [US Patent Application Publication 2006/0043975 A1, fails to anticipate or render obvious the cause of the defect of the battery is an error selected from the group consisting of an error occurring in a formation process and an error occurring in an additive mixing process for a positive/negative electrode, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 5 is objected to because the closest prior art, Hart et al. [US Patent Application Publication 2006/0043975 A1, fails to anticipate or render obvious dipping a battery including an electrode in an electrolyte solution; measuring an impedance value of the battery while sequentially applying AC signals of various frequencies to the battery with the impedance measurement unit; and determining a cause of a defect of the battery by comparing the measured impedance value and each of the impedance value ranges with the controller, in combination with all other limitations in the claim(s) as defined by applicant.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MINGANT et al. (US Patent Application Publication 2012/0078552 A1) discloses an in-situ battery diagnosis method using electrochemical impedance spectroscopy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862